DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached IDS and PTO 892 forms. Bedell et al (US 2015/0336800) , for example, discloses a method for transfer of a two-dimensional material comprising forming a stressor layer on a spreading layer, the spreading layer comprising a two-dimensional material having at least one monolayer on a first substrate; exfoliating at least a closest monolayer by splitting the spreading layer into portions wherein the at least closest monolayer remains on the stressor layer; transferring the at least closest monolayer on the stressor layer; and etching away the stressor layer to release the at least closest monolayer onto a second substrate. See Figures 1-3 and corresponding text, especially paragraphs 29-46. None of the cited references anticipate or make obvious inter alia “removing the multilayer film from the growth substrate using the metal layer; forming a second metal layer on the first side of the multilayer film; and removing a first monolayer from the plurality of monolayers in the multilayer film”, as required by present Claim 1 and dependent Claims thereof. Moreover, none of the cited references anticipate or make obvious inter alia “forming a second plurality of monolayers of a second 2D material on a second growth substrate; removing the second plurality of monolayers from the second growth substrate; peeling a second monolayer in the second plurality of monolayers from a bottom surface of the second plurality of monolayers; disposing the second monolayer on the first monolayer to form the heterostructure”, as required by present Claim 11, and its dependent claim, Claim 12.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









AGG
March 18, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812